 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Takethe following affirmative action designed to effectuate the policies of theAct:(a)Make whole the following named individuals for any lossof pay theymay havesuffered by reason of the discrimination against them,in the manner set forth in thesection herein entitled "The Remedy":John AmosHarry CampbellDonald GordonJesse LeeGarnett BakerCecil ColburnOra IceRoland McLainErnest BlytheGarland EdwardsRichard KratzerJohn NewmanWilliam BlytheRachel GarchsonDonald LancasterVirgil PhillipsWalter BrackettClifford GordonWilliam LancasterLeslie TinsleyJames Vincent(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports,and all other records necessary for determination'of the amount ofbackpay due.(c)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of receipt of the Trial Examiner'sDecision and RecommendedOrder, whatsteps Respondent has taken to comply herewith.24It is further recommended that the complaint be dismissed as to James Nugent, Sr.,and James L. Nugent, Jr., as individuals,and Evansville Materials,Inc.,HendersonMaterials, Inc., and Arnold W. Mulzer, Roland P. Mulzer, and Edgar C. Mulzer, apartnership,d/b/a Mulzer Brothers;and insofar as it alleges violations of the Act by'Bedford-Nugent Corp. other than these specifically found herein.26 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 25, in writing,within10 days from the date of this Order, what steps Respondent has taken to complyherewith."Thos. de la Rue,Inc.andLocal 49, Amalgamated Lithographersof America,Petitioner.Case No. 23-RC-2f290.February 23,1965DECISION ON REVIEW AND ORDEROn October 26, 1964, the Regional Director for Region 23 issueda Decision and Direction of Elections 1 in the above-entitled pro-ceeding.Thereafter, the Employer, in accordance with Section102.67 of the Board's Rules and Regulations, Series 8, as amended,filed with the National Labor Relations Board a timely requestfor review 2 of such Decision on the ground that the RegionalDirector erred in finding a single-employer unit of the Employer'slithographic production employees appropriate and directing anelection confined to such unit.On November 19, 1964, the Boardgranted the request for review and postponed the election pend-ing review.Thereafter, the Petitioner filed a brief with the Board.The Board has considered the entire record in this case withrespect to the issues under review, including the Petitioner'sbrief on review, and makes the following findings :'An election was also directed inMay Printing&Lithographing,Inc.,Case No. 23-RC-2291, a case which had been consolidated with the instant matter for purposes ofhearing.No request for review thereof was filed.2The request for review included a motion for reconsideration of the Decision which wasthereafter denied by the Regional Director.''' 151 NLRB No. 27. THOS.DE LA RUE, INC.235The Petitioner seeks to represent a unit of lithographic employeesof the Employer.Based on the undisputed facts, it is clear thatduring the period from 1953 until near the end of 1961, theEmployer's predecessor, Sorg Printing Company of Texas, hereincalled Sorg, as a member of Printing Industry Association ofHouston, Inc., herein called the Association, bargained with theIntervenor,Houston Offset Workers Printing Pressmen and Assis-tants'Union Local No. 71, concerning its lithographic and letter-press employees on the basis of a multiemployer unit .3 In December1961, Sorg, apparently because of differences it had with otherassociationmembers, withdrew from membership in the Associa-tion.However, it continued to contribute to the Association'spension fund, and there is no indication in the record that itswithdrawal from membership in the Association affected its con-tinued adherence to all other terms of the contract then in effectand not scheduled to terminate until October 1, 1962.Upontermination of this contract, Sorg did not insist upon bargainingwith the Intervenoron anindividual-employer basis, and onOctober 1, 1962, it signed a new 2-year contract identical to thatnegotiated by the Intervenor and the Association. In February1963,Sorg againbecame a member of the Association. Shortlythereafter, Sorg's vice president became chairman of the Associa-tion's negotiating committee and as such actively participated injoint bargaining.In August 1963, the Employer acquired owner-ship of Sorg and adhered to the existing contract with the Inter-venor.On July 31, 1964, the Petitioner filed its petition herein.On October 1, 1964, the Employer executed multiemployer agree-ments with the Typographers and Bookbinders covering the non-lithographic employees which they represent.Upon the foregoing and the entire record in this case, weare unableto conclude that the Employer's predecessor, Sorg, byits conduct during thelapse initsmembership in the Association,unequivocally manifested an intention to withdraw from the estab-lishedmulitemployer unit and henceforth to pursuea course ofdealing with the Intervenoron a single-employerbasis.Further-more, at the time the Employer acquired ownership of Sorg thelatter had rejoined the Association, was actively participating inits bargaining activities, and had the same conditionsin existenceas allother members since the contract then in effect was identicalin all-respects to the multiemployer contract.Accordingly,wefind that, the Employer's lithographic employees are part of an3 On July 22, 19G0, the Board certified the Intervenor as representative of such unit.During this same period, and to date, Sorg and the Employer also have bargained throughtheAssociationwithHouston Typographical Union and Houston Bookbinders LocalUnion No. 110, herein called Typographers and Bookbinders, respectively, on the basis ofmultiemployer units of other employees. 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDestablished multiemployer unit and that the requested unit limitedin scope to the Employer is inappropriate .4We shall thereforedismiss the petition.[The Board dismissed the petition.]* The A. B. Hirschfeld Press, Inc.,140 NLRB 212. The case ofU.S. Pillow Corporation,137 NLRB 584, relied upon by the Regional Director,is distinguishable on its facts, asthere the antecedent bargaining history prior to the pending multiemployer contract wassingle employer in scope whereas here we find that no single-employer bargaining historyexists.The Lord Baltimore Press,Inc.andLocal 90, AmalgamatedLithographers of America.Case No. 38-CA-14 (formerly 18-CA-18f35-2).February 24, 1965DECISION AND ORDEROn December 8, 1964, Trial Examiner Wellington A. Gillis issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.An answering brief was filed by the Charging Party.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel[Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.'Following a Board-directed election(144 NLRB 1376),the Regional Director overruledRespondent's objections to the election and certified the Union(decision not published inNLRB volumes).In the course of the instant hearing,Respondent attempted to elicittestimony and to introduce evidence pertaining to Respondent's objections in the priorrepresentation proceeding,including the transcript of the record of that case.The TrialExaminer correctly refused to receive such evidence,which Respondent's counsel con-ceded was neither newly discovered nor previously unavailable.National VanLines,123 NLRB 1272,1273.Moreover,as was found in the representation case,even if theunion officials made the alleged preelection statements to the effect that the Companyhad bribed the Board agent in a prior unfair labor practice case, this campaign propaganda,although not condoned by us, is not of such a nature as to require that the election be setaside.See F.H. Snow Canning Company, Inc.,119 NLRB 714 (re objection No. 1).151 NLRB No. 30.